Appeal by the defendant from a judgment of the Supreme Court, Kings County (Alfano, J.), rendered November 7, 1983, convicting him of rape in the first degree, robbery in the first degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed.
We agree with the hearing court that there was probable cause to arrest the defendant (see, People v Prochilo, 41 NY2d 759, 761). The police were entitled to rely upon the information given to them by the eyewitness victim of the crimes (see, People v Crespo, 70 AD2d 661).
In addition, the prosecution met its heavy burden of proving the voluntariness of the defendant’s consent to the entry by *567the police into an apartment he shared with his grandmother (see, People v Gonzalez, 39 NY2d 122, 128). The consent was unqualified (see, People v Abrams, 95 AD2d 155, 158-159). Moreover, the officers’ subsequent entry into the defendant’s bedroom was also based upon consent. Once inside the bedroom, the officers were justified in seizing a coat which was in plain view and which matched the description of that taken from the victim (see, People v Michelsson, 105 AD2d 852, 853).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Niehoff, Weinstein and Eiber, JJ., concur.